Citation Nr: 9911119	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  94-29 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967, including service in the Republic of Vietnam.  
He died in November 1988; the appellant is his surviving 
spouse.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1989 rating decision of the RO.  

In September 1997, the Board remanded the case for additional 
development.  

In January 1999, the Board requested an opinion from a 
medical expert with the Veterans Health Administration (VHA).  
The opinion was received by the Board in March 1999.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran is not shown to have had a disease determined 
by VA to have associated with presumed exposure to Agent 
Orange during his service in the Republic of Vietnam during 
the Vietnam era.  

3.  The veteran died of hepatic failure due to gastric 
adenocarcinoma, first manifested many years after service.  

4.  The veteran's fatal cancer is not shown to have been due 
to Agent Orange exposure.  



CONCLUSION OF LAW

Neither the veteran's hepatic failure nor his gastric 
adenocarcinoma was due to disease or injury incurred or 
aggravated by service; nor may either be presumed to have 
been incurred in service; nor is a service-connected 
disability otherwise shown to have caused or contributed 
substantially or materially in producing the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5107, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 3.301, 3.303, 
3.307, 3.309, 3.310, 3.312 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a claimant submits a well-grounded claim, VA must assist 
her in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the appellant is required to 
comply with 38 U.S.C.A. § 5107(a).  

The appellant seeks service connection for the cause of the 
veteran's death, alleging that his fatal cancer was caused by 
exposure to Agent Orange during service.  

When any veteran dies from a service-connected disability, 
the veteran's surviving spouse, children and parents are 
entitled to dependency and indemnity compensation.  38 
U.S.C.A. § 1310 (West 1991).  A death will be considered to 
result from a service-connected disability when the evidence 
establishes that disability which is causally related to 
service either caused, or contributed substantially or 
materially to the veteran's death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  For a service-connected disability to 
constitute a contributory cause of death, it must be shown to 
have contributed substantially and materially to the 
veteran's death; combined to cause death; aided or lent 
assistance to the production of death; or resulted in 
debilitating effects and general impairment of health to an 
extent that would render the veteran materially less capable 
of resisting the effects of other disease or injury causing 
death, as opposed to merely sharing in the production of 
death.  38 C.F.R. § 3.312.  Although there are primary causes 
of death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, even in such cases, consideration must be given 
to whether there may be a reasonable basis to hold that a 
service-connected condition was of such severity as to have a 
material influence in accelerating death, where the service-
connected condition affected a vital organ and was of itself 
of a progressive or debilitating nature.  Id.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period; the presumptive period for malignant tumors is one 
year.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea) and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).  

The veteran's only service-connected disabilities at the time 
of his death were schizophrenic reaction, paranoid type and 
hemorrhoids.  

The appellant contends that the veteran's death was caused by 
his exposure to Agent Orange in service.  

The veteran's service medical records are entirely negative 
for evidence of cancer.  Indeed, the first evidence of cancer 
was in 1988, many years after his separation from service.  

In April 1988, the veteran underwent a gastrectomy.  The 
evidence shows that the veteran had blood type A-positive.  
Pathology reports show diagnoses of (1) adenocarcinoma (high 
grade) of the gastroesophageal junction with extension to the 
distal margin of resection and metastases to three regional 
lymph nodes; and (2) metastatic adenocarcinoma of the liver.  

The veteran died on November [redacted], 1988, at the age of 42 
years, and the death certificate lists the immediate cause of 
death as hepatic failure, due to or as consequence of gastric 
carcinoma and exposure to toxic substances.  The terminal 
hospitalization report notes that the veteran's father had 
died of gastric carcinoma approximately two weeks before his 
death.  The death certificate was signed by the veteran's 
private oncologist, David W. Greenwald, M.D.  

In a March 1996 letter, the Dr. Greenwald reported that the 
veteran had had surgery for a gastric carcinoma.  It was 
further reported that Agent Orange had been associated with 
the development of malignancies, and that developing a 
malignancy at the age of 42 years was clearly unusual.  He 
stated that he thought that "common sense would certainly at 
least suggest that there might be a direct relationship."  
Dr. Greenwald opined that there was a direct relationship 
between the veteran's in-service Agent Orange exposure and 
the development of gastric carcinoma.  

An attempt was made to have Dr. Greenwald provide an 
explanation for his attribution of the veteran's fatal cancer 
to his period of service; however, the appellant advised that 
he would not provide an opinion as he no longer recalled the 
veteran.  

In January 1999, the Board requested a VHA opinion.  A 
February 1999 opinion was received by the Board in March 
1999.  The VHA expert reviewed the veteran's claims folder 
and noted that the veteran had died of liver failure 
secondary to metastatic gastric adenocarcinoma at the age of 
42 years.  The physician stated that "[A]lthough the 
patient's death certificate and his private physician 
attribute the gastric cancer to 'toxic substances' and 'Agent 
Orange,' my review of the scientific literature shows no 
association between Agent Orange and this particular 
cancer."  The VHA expert noted that the veteran did develop 
his cancer at a relatively young age; however, he stated that 
the proximal location of the lesion and its histologic 
description in the medical record indicated that it was of 
the diffuse type.  He pointed out that the veteran's cancer 
was a very aggressive form of gastric cancer that developed 
in younger people and had a much worse prognosis than the 
more common intestinal form seen in older patients.  It was 
noted that the diffuse gastric cancer was strongly associated 
with type A blood group, young age and a positive family 
history-all features present in this case.  The VHA expert 
concluded that 

[t]his veteran's presentation with 
gastric adenocarcinoma of the diffuse 
type was typical of that encountered in 
the general population not exposed to 
Agent Orange.  Combined with a lack of 
any demonstrated association between 
gastric cancer and Agent Orange, there is 
no reason to implicate Agent Orange or 
the military in this patient's malignancy 
or death.  

Analysis

First, there is absolutely no medical evidence of cancer 
during the veteran's period of service or within one year of 
his separation therefrom.  Indeed, the appellant makes no 
such contention.  The appellant contends that the veteran 
died from cancer due to Agent Orange exposure in service.

The Board recognizes that there is contradictory medical 
evidence concerning whether the veteran's fatal carcinoma was 
due to Agent Orange exposure.  On the one hand, Dr. Greenwald 
opined that the veteran's gastric carcinoma was due to Agent 
Orange exposure.  On the other hand, the VHA expert 
determined that there was no such relationship.  

Dr. Greenwald noted that Agent Orange had been associated 
with the development of malignancies and that common sense 
would suggest a relationship between Agent Orange and the 
veteran's cancer.  The VHA expert, however, reviewed 
scientific literature which showed no association between 
Agent Orange and the particular cancer from which the veteran 
suffered.  That is, without contradicting Dr. Greenwald's 
statement that Agent Orange has been associated with 
"malignancies," the VHA expert pointed out that actual 
scientific research-as opposed to common sense-had shown no 
relationship between Agent Orange and adenocarcinoma of the 
gastroesophageal junction.  Furthermore, the VHA expert noted 
that the veteran's cancer was strongly associated with his 
profile of type A blood group, young age and positive family 
history.  Thus, the Board finds the opinion of the VHA expert 
more persuasive than that of Dr. Greenwald.  

The Board also notes that, although the veteran served in the 
Republic of Vietnam during the Vietnam era, he did not have a 
disease listed at 38 C.F.R. § 3.309(e) (1998) and is 
therefore not presumed to have been exposed to a herbicide 
agent during such service.  38 C.F.R. § 3.307(a)(6)(iii) 
(1998).  See also McCartt v. West, 12 Vet. App. 164 (1999) 
(both service in the Republic of Vietnam and the 
establishment of one of the listed diseases pursuant to 
38 C.F.R. § 3.309(e) is required in order to establish 
entitlement to the in-service presumption of exposure to 
herbicide agent).  

Nonetheless, as discussed hereinabove, assuming arguendo that 
the veteran was exposed to Agent Orange during service, the 
preponderance of the evidence is still against the 
appellant's claim.  

As the preponderance of the evidence is against the claim of 
service connection for the cause of the veteran's death, 
service connection is denied.  





ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

